Title: From John Adams to Thomas Jefferson, 15 July 1817
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy July 15. 1817

I am impatient to See your Plan of a University and new System of Education. To assist you in your contemplations, I Send you, a Pamplet, “The Politicks of Connecticut.” By a federal Republican in the name of Hamilton. Was there ever Such a combination? Two Copies were Sent me from the Post on Saturday last: I know not from whence nor by whom.
Now Sir! please to hear a modest Proposal. Let me go back to twenty. Give me a million of Revenue a Library of a Million of Volumes, and as many more as I should want. I would devote my Life to Such an Œvrage as Condercet tells us, that Turgot had in Contemplation, all his Lifetime. I would digest Bryant gebelin, Dupuis, Sir William Jones and above all the Acta Sanctorum of the Bolandists.
I know where this investigation would end. In Montesquieus 12 duodedimo Pages.
Is the Biography of Democratus and Heraclitus a Fable, or History? I cannot contemplate human affairs, without laughing or crying. I choose to laugh. When People talk of the Freedom of Writing Speaking or thinking, I cannot choose but laugh. No such thing ever existed. No such thing now exists: but I hope it will exist, But it must be hundreds of years after you and I Shall write and Speak no more.
John Adams